DETAILED ACTION
Response to Arguments
The amendment filed 18 March 2022 has been entered in full. Accordingly, claims 1-16 are pending in the application. 
Regarding the rejections under 35 U.S.C. 112(b), Applicant has, in response, amended claims 1-6 to replace the abbreviation “DNN” with “deep neural network”. Accordingly, the rejections are withdrawn.
Regarding the rejections under 35 U.S.C. 103, Applicant has, in response, amended independent claims 1 and 4 to clarify that that the feature of first sensor data includes “positional information”. Applicant has also made clearer the relationship between the “object” and the “first moving body”. Applicant argues that the prior art of record does not disclose the amended claims. Applicant’s argument is convincing, since the examiner’s mapping of the original claims to Kontschieder falls apart when applied to the amended claims. Accordingly, the rejections are withdrawn.


Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in
claim 1: “learn a deep neural network model that takes video data and sensor data as input and that outputs a probability of each moving state associated with a moving body, based on a combination of at least: the first video data, a feature of first sensor data including positioning information measured in relation to the first moving body at a time of capturing the first video data, a detection result of the object and the region of the object appearing in the first video data, and information indicating a moving state associated with the first moving body relative to the object detected in the first video data.”
claim 4: “learning a deep neural network model that takes video data and sensor data as input and that outputs a probability of each moving state associated with a moving body, based on a combination of at least: the first video data, a feature of first sensor data including positioning information measured in relation to the first moving body at a time of capturing the first video data, a detection result of the object and the region of the object appearing in the first video data, and information indicating a moving state associated with the first moving body relative to the object detected in the first video data.”

The closest prior art of record is noted as follows:
Song et al. (Multimodal Multi-stream Deep Learning for Egocentric Activity Recognition, 2016, CVPR, Pages 24-31) discloses using both egocentric video and sensor data (i.e., accelerometer, gyroscope, magnetic field, and rotation data) in a deep learning model to predict egocentric activity. None of the accelerometer, gyroscope, magnetic field, or rotation data appear to meet the “positional information” limitation. Relative positions can be calculated from these sensor data; however, Song does not disclose going any further than collecting the sensor data. In addition, the probability of each moving state does not appear to be disclosed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661